*270SENTENCIA
Molinos de Puerto Rico (Molinos) es una empresa orga-nizada bajo las leyes del Estado Libre Asociado de Puerto Rico, dedicada a la producción de harinas para el consumo humano y de alimento para animales, cuya compañía ma-triz es ConAgra, Inc. (ConAgra). Según surge de autos, Mo-linos es el principal fabricante en Puerto Rico de los pro-ductos mencionados.
A principios de la década de 1990, ConAgra decidió re-estructurar las operaciones de Molinos ante un cuadro de descenso en las ventas. A tales efectos, ConAgra contrató al Sr. Fred Lange para que llevara a cabo un estudio sobre la situación de la empresa. De acuerdo con el estudio, Moli-nos contaba con más empleados de los necesarios —situa-ción que repercutía en un alto número de empleados geren-ciales— un convenio colectivo de difícil implantación, un deterioro general de la planta física y un considerable atraso en la implantación de proyectos capitales.
Molinos nombró al señor Lange como gerente general para que iniciara un proceso de reorganización conducente a aumentar la competitividad de la empresa. Dicho proceso comenzó en octubre de 1993 con la eliminación del tercer turno de producción de alimento, del segundo turno de des-pacho de almacén y del tercer turno de mantenimiento. Los anteriores cambios tuvieron como consecuencia la eli-minación de seis posiciones de empleados administrativos, ocho de empleados unionados y once de empleados tempo-reros, para un total de treinta y cinco despidos. El proceso de reorganización continuó a pesar de que el 1 de enero de 1994 el personal unionado de Molinos se fue a la huelga. Otra de las medidas tomadas como parte de la reorganiza-ción fue la eliminación de cuarenta posiciones administra-*271tivas el 14 de enero de 1994. Entre dichas posiciones se encontraban las de los aquí peticionarios, cuyas circuns-tancias se exponen a continuación.
El Sr. Félix Durieux Sepúlveda trabajó con la empresa recurrida desde mayo de 1973, ocupando la posición de supervisor de mantenimiento. Al tiempo de su despido, tenía cincuenta y dos años. El Sr. Luis Colón Calcador se desem-peñó como mecánico industrial en Molinos desde 1959. Posteriormente, fue promovido a supervisor de manteni-miento, posición que ocupó hasta la fecha del despido. Para entonces contaba con cincuenta y ocho años. El Sr. Jorge L. Sierra Rivera fungió como supervisor de mantenimiento desde 1975 y para la fecha del despido tenía cincuenta y dos años. El Sr. Jorge L. Reyes Soto comenzó a trabajar en Molinos como delineante desde 1978. Al momento del des-pido, ocupaba la posición de gerente de proyectos y contaba con sesenta años. El Sr. Héctor Santini inició sus labores en Molinos para 1967 en el departamento de almacén. Para la fecha del despido se desempeñaba como gerente de la unidad de harina y tenía cincuenta y cuatro años.
Las plazas que ocupaban los peticionarios fueron elimi-nadas y sus funciones fueron redistribuidas. Las responsa-bilidades de los supervisores de mantenimiento fueron asumidas por el Ing. Ramón Betancourt, quien hasta en-tonces fue supervisor de los empleados cesanteados. Por otro lado, las tareas que estaban a cargo del señor Reyes Soto fueron asumidas por su supervisor, el ingeniero Be-tancourt, y por el departamento de ingeniería de las ofici-nas centrales de ConAgra. Las funciones que desempeñaba el señor Santini fueron asignadas a su supervisor, el Sr. Jorge Lockwood.
Así las cosas, los peticionarios, junto a sus respectivas esposas y sociedades de gananciales, presentaron una de-manda contra ConAgra y Molinos, al amparo de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq., de la Ley Núm. 100 de 30 de *272junio de 1959, según enmendada, 29 L.P.R.A. sec. 146 et seq. (Ley Núm. 100), y la Age Discrimination in Employment Act, 29 U.S.C.A. sec. 621 et seq. (A.D.E.A., por sus siglas en inglés).(1) Alegaron que el despido fue injustifi-cado ya que no estuvo fundamentado en una verdadera necesidad de reorganización empresarial y que constituyó un discrimen por edad. En su contestación a la demanda, Molinos y ConAgra alegaron que los despidos formaron parte de un plan de reorganización de la fuerza laboral con el propósito de reducir costos y aumentar su competitivi-dad en el mercado. Adujeron, además, que en ocasión del despido los peticionarios habían recibido un pago en exceso de la mesada establecida en la Ley Núm. 80, supra.
A petición de ConAgra y Molinos, el foro de instancia emitió una sentencia sumaria parcial mediante la cual des-estimó la demanda respecto a ConAgra al concluir que ésta no era solidariamente responsable por los actos discrimi-natorios llevados a cabo por Molinos. Además, desestimó las causas de acción de las esposas de los peticionarios al determinar que habían prescrito, ya que la demanda fue presentada luego de un año desde que ocurrieron los ale-gados daños y desde que éstas tuvieron conocimiento de quién los ocasionó. Arts. 1802 y 1868 Código Civil de Puerto Rico, 31 L.P.R.A. sees. 5141 y 5298. Finalmente, el tribunal de instancia desestimó la causa de acción al am-paro de la Ley Núm. 80, supra, al determinar que Molinos había pagado a los empleados cesanteados una cantidad mayor a la mesada establecida en la ley.
Luego de varios incidentes procesales, la parte peticio-naria presentó su prueba con el propósito de demostrar que la razón aducida por la empresa para llevar a cabo los despidos constituyó un pretexto para ocultar el discrimen por edad. A tales efectos, aportó prueba documental consis-*273tente en listados de los empleados de Molinos antes y des-pués de las cesantías, listado de los empleados cesan-teados, un informe sobre el estado financiero de Molinos preparado por el Sr. José Edgardo Mendoza Rivera, conta-dor público autorizado, y varios memorandos internos de la empresa donde los empleados manifestaron su incertidum-bre en relación con la redistribución del personal. Además, presentó sus propios testimonios y los testimonios del Dr. Bartolomé Stipec, perito sobre el cómputo del lucro ce-sante; del Sr. Julio Enrique Santiago Cantet, perito en las operaciones técnicas de la empresa y vicepresidente de Mo-linos; del Sr. Ramón Betancourt, supervisor de los emplea-dos cesanteados, y del Sr. Arturo Figueroa Díaz, quien de-claró sobre la posición asumida por la empresa durante el conflicto huelgario que enfrentó antes de los despidos.
Molinos aportó prueba con el propósito de demostrar que los despidos estuvieron justificados, ya que formaron parte de un plan de reorganización legítimo fundamentado en la necesidad de aumentar la competitividad de la em-presa y que no medió discrimen por edad. Su prueba docu-mental consistió de un listado de empleados de la empresa antes y después de la reorganización, un listado de emplea-dos cesanteados, unos memorandos internos, un informe preparado por el Sr. Fred Lange sobre las operaciones de Molinos y una encuesta sobre la competitividad de la empresa. Como testigos de Molinos, comparecieron la Sra. Elba Delgado, directora de recursos humanos; el Sr. Fred Lange; el Sr. Reynaldo Quiñones Márquez, contador pú-blico autorizado; el Sr. Francisco Vaello, empleado de Mo-linos; el Sr. Arturo Figueroa Díaz, y el Sr. Manuel Orlando Herrera Siberón, presidente de Molinos.
El 27 de octubre de 1988 el tribunal de instancia emitió una sentencia mediante la cual desestimó la demanda. Los peticionarios solicitaron una revisión del referido dictamen ante el Tribunal de Circuito de Apelaciones (Tribunal de Circuito), alegando que el foro sentenciador incidió en la *274aplicación de la doctrina y la jurisprudencia relacionada con despidos discriminatorios. El Tribunal de Circuito, me-diante sentencia emitida el 7 de agosto de 2000, confirmó al foro de instancia al determinar que los peticionarios no habían presentado prueba suficiente para activar la pre-sunción de discrimen a la luz de la Ley Núm. 100 y que tampoco habían establecido una reclamación prima facie de discrimen a la luz de la A.D.E.A.
Inconformes con el referido dictamen, los peticionarios acudieron ante nos aduciendo que incidió el foro apelativo intermedio al determinar que éstos no presentaron eviden-cia para activar la presunción de que su despido fue discriminatorio.(2)
Con el beneficio de las comparecencias de las partes, y luego de analizar detalladamente la prueba que obra en autos, resolvemos que la parte peticionaria no aportó prueba suficiente para activar la presunción de discrimen al amparo de la Ley Núm. 100 ni estableció una reclama-ción prima facie de discrimen al amparo de la A.D.E.A. Se confirma la sentencia emitida por el Tribunal de Circuito a los efectos de desestimar la demanda instada por los peticionarios.
La Jueza Presidenta Señora Naveira Merly emitió un voto particular de conformidad. El Juez Asociado Señor Re-bollo López emitió un voto de conformidad. El Juez Aso-ciado Señor Fuster Berlingeri emitió una opinión disi-dente, a la que se unió el Juez Asociado Señor Hernández Denton.
*275— o —
Voto de conformidad emitido por el
Juez Asociado Señor Rebollo López.
Estamos conformes con la sentencia emitida en el pre-sente caso, específicamente con el resultado de ésta, esto es, que procede la confirmación de la sentencia desestima-toria de la demanda o reclamación presentada por los em-pleados cesanteados por razón de que éstos no aportaron prueba suficiente para activar la presunción de discrimen al amparo de las disposiciones de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.) y la Age Discrimination in Employement Act, 29 U.S.C.A. sec. 621 et seq.
Ello no obstante, entendemos que todo lo que se necesi-taba para llegar a la sencilla conclusión anterior era el análisis y la aplicación de lo resuelto por este Tribunal en Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364 (2001). En el referido caso se estableció claramente cuál es el proceso probatorio que deberá observase siempre que se presenten reclamaciones por despido injustificado al amparo de la Ley Núm. 100, ante, y la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.) conjuntamente. Los planteamientos esbozados en el mencionado caso demues-tran a la saciedad la corrección de la actuación tanto del tribunal de instancia como del Tribunal de Circuito de Ape-laciones en el presente caso.
— O —
Voto particular de conformidad emitido por la
Jueza Presi-denta Señora Naveira Merly.
Emitimos nuestro voto en conformidad con la posición mayoritaria por entender que los empleados cesanteados no aportaron prueba suficiente para activar la presunción *276de discrimen a la luz de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.) (Ley Núm. 100), y tam-poco establecieron una reclamación prima facie de discri-men al amparo del Age Discrimination in Employment Act, 29 U.S.C.A. sec. 621 et seq. (A.D.E.A., por sus siglas en inglés). ConAgra, Inc. logró demostrar, por su parte, que tuvo una causa justificada para los despidos, ya que éstos fueron consecuencia de un proceso de reorganización legí-timo llevado a cabo por el patrono. Con el beneficio del trasfondo fáctico expuesto en la sentencia, examinemos la normativa aplicable a la controversia de marras.
I — !
A. Reclamación al amparo de la Ley Núm. 100
Cónsono con el mandato constitucional que asegura la dignidad humana y la igualdad de las personas ante la ley, la Asamblea Legislativa aprobó la Ley Núm. 100 para pe-nalizar el discrimen en el ámbito laboral.(1) Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1. La mencionada legislación prohíbe el discrimen por razón de edad, raza, color, reli-gión, sexo, ideas políticas o religiosas, origen social o nacio-nal y condición social. En lo pertinente a la controversia de autos, el título de la ley indica que ésta fue aprobada para proteger a los empleados y aspirantes a empleos contra discrímenes de los patronos u organizaciones obreras por razón de edad, una de cuyas modalidades es la edad avanzada.
En la exposición de motivos se expresa que el creciente desa-rrollo industrial y progreso económico que la Isla había expe-*277rimentado en esa época hacía necesario anticipar “los proble-mas que de acuerdo a la experiencia obtenida en otros pueblos más intensamente desarrollados en el orden industrial tal de-sarrollo conlleva”. Se identificó como uno de estos problemas “la práctica, que ya com[enzab]a a observarse en Puerto Rico, de discriminar en el empleo de personas por razones de edad exclusivamente”. Se hizo mención de que estadísticas recopi-ladas en los Estados Unidos reflejaban que “mientras 40% de las personas que solicita[ban] empleos ha[bía]n cumplido 45 años de edad, tan solo 22% de las personas aceptadas para empleos [eran] mayores de esa edad”. (Citas omitidas.) Sandoval v. Caribe Hilton, 149 D.P.R. 582, 586-587 (1999).
La prohibición de discrimen por edad protege a los em-pleados y aspirantes a empleos desde la edad mínima en que por ley se permite trabajar a los menores. Ley Núm. 37 de 7 de junio de 1977, Leyes de Puerto Rico, pág. 85. Como podrá observarse, al amparo de la Ley Núm. 100 el discri-men por razón de edad avanzada es sólo una de las moda-lidades de discrimen por razón de edad proscritas.
El Art. 3 de la Ley Núm. 100 (29 L.P.R.A. see. 148) es-tablece una presunción de despido discriminatorio. Ante-riormente hemos señalado que tal presunción cobra vida en la etapa probatoria y no antes. S.L.G. Hernández-Beltrán v. TOLIC, 151 D.P.R. 754 (2000). Dicha presunción no altera totalmente el esquema probatorio prevaleciente en nuestra jurisdicción donde le corresponde a la parte de-mandante comenzar con la presentación de la prueba para sustentar sus alegaciones antes de que la parte deman-dada se vea en la obligación de rebatirla. Regla 10(A) de Evidencia, 32 L.P.R.A. Ap. IV; S.L.G. Hernández-Beltrán v. TOLIC, supra. La presunción tiene el propósito de facili-tarle al empleado probar sus alegaciones, sin embargo, no tiene el efecto de relevarlo de la necesidad de presentar evidencia. No puede ser otro su efecto ya que, según la Regla 13 de Evidencia, 32 L.P.R.A. Ap. IV, “[u]na presun-ción es una deducción de un hecho que la ley autoriza a hacer o requiere que se haga de otro hecho o grupo de he-chos previamente establecidos en la acción”.
*278Para activar la presunción de discrimen, el empleado demandante tiene que alegar y demostrar, en primer lugar, que fue despedido. Una vez el empleado cumple con esta fase inicial del proceso, le corresponde al patrono aportar prueba de que hubo justa causa para el despido ya que, de acuerdo con la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq. (Ley Núm. 80), se presume que el despido fue injustificado. Si el patrono no logra demostrar la justa causa para el despido, entonces el empleado deberá presentar evidencia de algún hecho base indicativo de la modalidad de discrimen vinculada al des-pido para que se active la presunción de despido discriminatorio. Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364 (2001); S.L.G. Hernández-Beltrán v. TOLIC, supra; Arce v. Martínez, 146 D.P.R. 215, 230-232 (1998). Examinemos el contenido de los anteriores requisitos.
Para determinar las actuaciones que pueden ser consi-deradas como despido, es menester acudir a las disposicio-nes de la Ley Núm. 80 (29 L.P.R.A. sec. 185e). De acuerdo con esta ley, los tres presupuestos indicativos de un des-pido son: la cesantía del empleado, su suspensión indefi-nida por un término en exceso de tres meses y la renuncia motivada por actuaciones del patrono con el objetivo de inducirlo a renunciar, tales como la imposición de condicio-nes de trabajo más onerosas y la reducción de salario.(2) Nuestra jurisprudencia ha reconocido, además, que el des-pido puede ser tácito. Vélez de Reilova v. R. Palmer Bros., Inc., 94 D.P.R. 175, 178 (1967). En tales circunstancias, será necesario que el patrono incurra en actos voluntarios e injustificados encaminados a obligar al empleado a aban-donar su cargo y que su única alternativa real sea renun-ciar al empleo.
En resumen, luego del empleado probar el hecho base *279del despido, se activa una presunción de que éste fue injus-tificado según la Ley Núm. 80. En esta etapa del proceso, el patrono puede rebatir dicha presunción demostrando que hubo justa causa para el despido. En otras palabras, se invierte el peso de la prueba y el patrono tiene que demos-trar que el despido estuvo justificado. Ahora bien, como la Ley Núm. 100 no incluye una definición de lo que se con-sidera como justa causa para un despido, hemos resuelto que debe aplicarse la definición provista por el Art. 2 de la Ley Núm. 80 (29 L.P.R.A. sec. 185b).(3) El patrono, como justa causa para el despido, puede alegar y aportar prueba sobre hechos, tales como:
(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cambios en los servicios rendidos al público.
(f) Reducciones en el empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganan-cias, anticipadas o que prevalecen al ocurrir el despido.(4)
Finalmente, será necesario que el empleado presente evidencia indicativa de la modalidad de discrimen en la que fundamenta su reclamación. En acciones como la pre-sente, donde se alega discrimen por edad avanzada, será necesario que el empleado demuestre que fue despedido; que está cualificado para ejercer las funciones de su cargo; que es de una edad contra la cual usualmente se discri-mina en la industria o rama del comercio donde labora, o *280que fue sustituido por una persona más joven o mayor, según fuere el caso.
En otras palabras, una vez el empleado logra demostrar que fue despedido y el patrono no logra demostrar que el despido fue justificado, le corresponde al empleado probar el hecho base indicativo del tipo de discrimen alegado para que se active la presunción de despido discriminatorio. Ac-tivada esta presunción, le corresponde a la parte deman-dada, es decir, al patrono, el peso de persuadir al juzgador de que el despido no fue discriminatorio. De acuerdo con nuestros pronunciamientos en S.L.G. Hernández-Beltrán v. TOLIC, supra, son varias las alternativas que tiene la parte demandada para rebatir la presunción de despido discriminatorio. Ésta puede aportar prueba de que el des-pido estuvo justificado o puede presentar evidencia para demostrar que, a pesar de que el despido fue injustificado, éste no fue discriminatorio.
Si el patrono logra rebatir la presunción del Art. 3 de la Ley Núm. 100, supra, el empleado tendrá una nueva opor-tunidad para probar que fue víctima de discrimen; sin embargo, en esta ocasión no tendrá el beneficio de la presunción. El empleado demandante “[t]endrá que pre-sentar evidencia de incidentes o hechos que prueben dicho discrimen o de los cuales se pueda inferir la alegada actua-ción discriminatoria”. S.L.G. Hernández-Beltrán v. TOLIC, supra, pág. 775. En síntesis, la Ley Núm. 100 pretende establecer un esquema probatorio favorable al empleado, donde una vez se activa la presunción de discrimen, el pa-trono debe rebatirla mediante preponderancia de la prueba. Lo anterior representa un quantum de prueba mayor que el exigido en la legislación federal. Jusino et als. v. Walgreens, 155 D.P.R. 560 (2001).
Dado que la reclamación ante nos también se funda-menta en la A.D.E.A., debemos examinar el esquema pro-batorio aplicable a dicha legislación.
*281B. Reclamación al amparo de la A.D.E.A.
La A.D.E.A. es la contraparte federal de la Ley Núm. 100. Ésta reconoce una causa de acción en daños a toda persona que sea despedida o rechazada de un empleo por razón de su edad. El grupo protegido por la mencionada legislación está compuesto por aquellos , empleados y aspi-rantes a empleo entre las edades de cuarenta a setenta años.
En McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), el Tribunal Supremo federal desarrolló un esquema probatorio para establecer un caso prima facie de discri-men, ya que la A.D.E.A. no establece una presunción como la incluida en nuestra legislación. De acuerdo con dicho esquema, será necesario que el empleado demuestre por preponderancia de la prueba que: pertenece a la clase pro-tegida por la ley; está cualificado para desempeñar las fun-ciones del empleo; fue despedido; fue sustituido por una persona más joven. Recientemente el Tribunal Supremo de Estados Unidos determinó que no es necesario que los an-teriores elementos surjan de las alegaciones de la de-manda, sino que éstos deben quedar demostrados en la etapa evidenciaría. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510-511 (2002).
Una vez establecidos los anteriores elementos, el pa-trono demandado tiene la obligación de producir evidencia; no de probar que su acción estuvo justificada, o sea, que estuvo basada en una razón legítima y no discriminatoria. El patrono debe articular una explicación razonable para el despido.(5) Cuando el patrono logre articular dicha explica-ción para el despido, el empleado demandante tendrá la oportunidad de demostrar que la razón aducida por el pa-*282trono es un mero pretexto y que en realidad la actuación fue discriminatoria. Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 49 (1983).
De acuerdo con las normas expuestas, examinemos la prueba presentada en el caso de autos para determinar si los peticionarios lograron activar la presunción del Art. 3 de la Ley Núm. 100, supra, o si lograron establecer un caso prima facie de discrimen de acuerdo con la A.D.E.A.
r — i HH
Antes de comenzar el análisis de la prueba, es menester señalar que la Ley Núm. 100 y la A.D.E.A. difieren en cuanto al peso probatorio inicial que tiene que satisfacer el empleado para activar la presunción de discrimen, bajo la legislación local, o para establecer un caso prima facie de discrimen, bajo la disposición federal. En este sentido, el esquema probatorio de la Ley Núm. 100 es más favorable al trabajador. Tal diferencia podría provocar distintos re-sultados dependiendo de la legislación en la cual se funda-mente la reclamación. No obstante, en el presente caso se impone el mismo resultado bajo cualquiera de los estatutos.
Iniciaremos el análisis a la luz de los elementos para activar la presunción de discrimen de la Ley Núm. 100. Para recapitular, el empleado debe demostrar que fue ob-jeto de un despido; entonces le corresponde al patrono pro-bar que el despido estuvo justificado y, si no logra demos-trar que el despido fue por justa causa, el empleado podrá aportar evidencia de algún hecho base indicativo de la mo-dalidad de discrimen alegada, para de esta forma activar la presunción de despido discriminatorio. Una vez activada la presunción, le corresponde al patrono rebatirla. Si el patrono derrota la presunción, todavía el empleado tiene la oportunidad de probar que hubo un despido discriminato-*283rio, pero esta vez tendrá que hacerlo sin el beneficio de la presunción.
De la prueba que consta en autos surge que los emplea-dos peticionarios fueron despedidos mediante cartas donde se les informó que sus posiciones serían eliminadas.(6) Ante estos hechos, aducen que para la eliminación de sus posi-ciones no hubo un análisis ni estudio científico y que, por ende, la selección de los empleados que habrían de afec-tarse no estuvo fundamentada en parámetros de razonabilidad. Por su parte, Molinos de Puerto Rico alegó que la eliminación de las plazas ocurrió como consecuencia de un proceso de reorganización ante un cuadro de reduc-ción de ganancias y que éste tuvo el propósito de aumentar la competitividad de la empresa.
Según la Ley Núm. 80, constituye justa causa para el despido los cambios producto de una reorganización en el establecimiento, así como las reducciones en el empleo pro-ducto de una disminución en el volumen de ventas, ganan-cias o producción. Las anteriores disposiciones reconocen al patrono la facultad de tomar aquellas decisiones que estima benefician a su empresa. Comúnmente los cambios tecnológicos, de reorganización o de servicios conllevan a su vez cambios en las funciones de los empleados, la forma de realizar las labores y en el nivel de educación, capacidad y destrezas requeridas a los trabajadores. Ello puede pro-vocar el surgimiento de nuevas clasificaciones ocupaciona-les o la consolidación de éstas. C. Zeno Santiago, El despido y la política social en nuestro estado de derecho, 34 (Núm. 2) Rev. Jur. U.I.P.R. 213, 224 (2000).
La función de establecer las clasificaciones ocupacionales en una empresa y determinar en cuál de ellas se desempeña un empleado, constituye una prerrogativa gerencial que de ordi-nario debe merecer gran deferencia a los tribunales. Estos sólo deben alterar la determinación original del patrono cuando *284resulta obvio que sostener la misma conllevará un fracaso de la justicia.
La prerrogativa gerencial le otorga al patrono la facultad de tomar las medidas administrativas legítimas que considere necesarias para la sana administración de su negocio. (Énfasis suplido.) Guía revisada para la interpretación y aplicación de la Ley Núm. 80, Departamento del Trabajo y Recursos Huma-nos del Gobierno de Puerto Rico, 1996, pág. 39.
En el caso de marras, la parte recurrida, Molinos de Puerto Rico, demostró que llevó a cabo un proceso legítimo de reorganización. A tales efectos se ofreció un estudio so-bre competitividad realizado por el señor Lange.(7) De éste surge que: Molinos tenía una nómina con salarios en ex-ceso del promedio; existían demasiadas posiciones admi-nistrativas, muchas de las cuales resultaban innecesarias; los proyectos de capital no se estaban implementando opor-tuna y eficazmente; existían más turnos de trabajo de los necesarios, por lo que la producción se veía interrumpida constantemente. Por otra parte, las ventas de la empresa experimentaron un descenso. Así, las ventas en 1992 al-canzaron la suma de $222,043; mientras que en 1993 el total de ventas fue de $277,659; en 1994 el total fue de $245,573; en 1995 las ventas obtenidas fueron por la suma de $238,490, y en 1996 el total de ventas fue $247,098.(8)
Ante los hallazgos del estudio y la reducción en las ven-tas, se inició un proceso de reorganización que consistió en la eliminación de treinta y cinco posiciones de empleados unionados y administrativos. El 14 de enero de 1994, fecha del despido de los peticionarios, fueron eliminadas cua-*285renta plazas administrativas.(9) No encontramos en las ac-tuaciones de Molinos de Puerto Rico algún hecho indicativo de que en el proceso de reorganización se considerara la edad como factor determinante para la selección de las po-siciones que serían eliminadas. Abona a nuestra conclusión el hecho de que Molinos de Puerto Rico le ofreció al señor Colón Calcador un empleo temporero como mecánico, pero éste lo rechazó.(10) Al señor Sierra Rivera le ofrecieron un empleo temporero como electricista y también lo rechazó.(11) Por otro lado, de un examen del listado de los empleados de Molinos de Puerto Rico surge que para 1993 la edad promedio de éstos era cuarenta y tres años, mien-tras que para 1994 y 1995 era cuarenta y cinco años, por ende, la fuerza trabajadora de la empresa era de mayor edad luego de que ocurrieron los despidos.(12)
El plan de reorganización de Molinos de Puerto Rico constituye justa causa para los despidos. Ni de dicho plan ni de la evidencia presentada surge que el patrono incu-rriera en actuaciones discriminatorias por razón de edad avanzada. La única prueba presentada por los peticiona-rios para sostener las alegaciones de discrimen fue unos comentarios sobre la edad de los peticionarios hechos por el Sr. Francisco Vaello, supervisor de Molinos de Puerto Rico. Sobre el particular, el señor Colón Calcador testificó que cada vez que la empresa pretendía forzar a algún em-pleado a acogerse a la jubilación, era el señor Vaello quien se encargaba de promover los beneficios del retiro. Sin embargo, el único comentario que alegadamente hizo el señor Vaello fue: “[m]uchacho, si yo tuviera todo el tiempo que tú tienes aquí en el Molino yo me retiraba porque me daban *286muchísimo dinero”. (13) Tales expresiones aisladas y sin otros hechos que puedan evidenciar la intención de Moli-nos de Puerto Rico de discriminar contra los empleados de edad avanzada, no bastan para activar la presunción de discrimen.
A la luz de lo expuesto se puede colegir que el patrono pudo rebatir la presunción de despido injustificado. Fal-tando el elemento de que el despido fue injustificado, no se podía activar la presunción de despido discriminatorio es-tablecida en la Ley Núm. 100.
Nos corresponde ahora determinar si los peticionarios lograron establecer una reclamación prima facie de discri-men a la luz de la A.D.E.A. En síntesis, deben demostrar que pertenecen a la clase protegida por la ley, que están cualificados para ejercer sus funciones, que fueron despe-didos y que fueron sustituidos por una persona, más joven.
En primer lugar, no cabe duda que los empleados cesan-teados están dentro de las edades protegidas por la legis-lación federal. Al tiempo del despido, el señor Durieux Se-púlveda tenía cincuenta y dos años; el señor Colón Calcador tenía cincuenta y ocho años; el señor Sierra Rivera contaba con cincuenta y dos años; el señor Reyes Soto tenía sesenta años, y el señor Santini contaba con cin-cuenta y cuatro años. En segundo lugar, los peticionarios estaban capacitados para seguir ejerciendo sus funciones, según surge de la prueba incontrovertible y según ha sido admitido por Molinos de Puerto Rico.(14) Tercero, éstos fue-ron despedidos mediante cartas donde se les informó la eliminación de sus posiciones, según se indicó anteriormente.
En cuarto lugar, correspondía a los empleados probar que los sustituyó una persona más joven. De la prueba documental así como de la prueba testifical surge que las posiciones de los peticionarios fueron eliminadas. Esta cir-*287cunstancia se les informó en las cartas de despido y así lo testificó uno de los peticionarios, el señor Colón Calcador.(15) Con la eliminación de las plazas, Molinos de Puerto Rico decidió redistribuir las funciones que los peti-cionarios desempeñaban entre sus supervisores. De esta forma, las funciones que desempeñaban los supervisores de mantenimiento, señores Durieux Sepúlveda, Colón Cal-cador y Sierra Rivera, fueron asumidas por el ingeniero Betancourt, su supervisor. Las funciones a cargo del señor Santini fueron asignadas al señor Lockwood, quien era vi-cepresidente de operaciones de harinas. Finalmente, las tareas realizadas por el señor Reyes Soto fueron distribui-das entre su entonces supervisor, el ingeniero Betancourt, y el departamento de ingeniería ubicado en las oficinas principales de ConAgra, Inc.
De entrada, es necesario indicar que la redistribución de funciones como consecuencia de la eliminación de una po-sición no equivale a una sustitución en el empleo.(16) Con-secuentemente los tribunales federales han resuelto que un empleado despedido no se considera sustituido cuando otro empleado asume las funciones de aquél, además de las que desempeña habitualmente. Kern v. Kollsman, 885 F.Supp. 335, 343 (D.H.D. 1995). En casos con un trasfondo fáctico similar al de marras, donde las plazas fueron elimi-nadas y las responsabilidades distribuidas entre otros em-pleados, se ha resuelto que no ocurre una sustitución en el personal. En vista de ello, los tribunales han rehusado de-terminar que se ha establecido una reclamación prima fa-cie a la luz de la A.D.E.A. por estar ausente el elemento de la sustitución. Bialas v. Greyhound Lines, Inc., 59 F.3d 759 (8vo Cir. 1995); Lilley v. BTM Corp., 958 F.2d 746 (6to Cir. 1992); Peña v. Crowley American Transp., Inc., 172 *288F.Supp.2d 321 (D. P.R. 2001); Hidalgo v. Overseas-Condado Ins. Agencies, Inc., 929 F.Supp. 555 (D. P.R. 1996); Dougherty v. Blue Cross Blue Shield, 966 F.Supp. 80 (D. Mass. 1996); McCloskey v. Union Carbide Corp., 815 F.Supp. 78 (D. Conn. 1993).
Dado que los peticionarios no fueron sustituidos en sus empleos, es forzosa la conclusión de que no lograron esta-blecer una reclamación prima facie de discrimen a la luz de la A.D.E.A. Un análisis integral del expediente de marras nos convence de que el despido de los empleados obedeció a un proceso de reorganización legítimo y de que Molinos de Puerto Rico no incurrió en actos tendentes a demostrar una intención de discriminar contra los peticionarios por razón de su edad.
En virtud de los fundamentos antes expuestos, entende-mos que actuó correctamente el Tribunal de Circuito al desestimar la demanda instada por los peticionarios y es-tamos conformes con la posición mayoritaria de confir-marla sentencia recurrida.
— O —

(1) Además, figuraron como demandantes el Sr. Hipólito Arroyo, ex empleado de Molinos, su esposa y la sociedad legal de gananciales compuesta por ambos. Éstos desistieron de la demanda con perjuicio.


(2) El 3 de noviembre de 2000 emitimos una Resolución en la cual ordenamos a la parte peticionaria someter la transcripción de la prueba. La vista en su fondo se llevó a cabo los días 18, 19, 20, 21, 22, 26, 27 y 28 de mayo de 1998. Solamente se presentó ante nos la transcripción correspondiente a los días 18 y 26 de mayo. A pesar de lo anterior, entendemos que con la transcripción y la prueba documental que consta en autos estamos en posición de resolver.


(1) Esta medida forma parte de un esquema legislativo que pretende instrumen-tar la política pública de prohibir y responsabilizar a los patronos que lleven a cabo prácticas discriminatorias en sus diversas modalidades. Véanse: Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. sees. 1321-1341); Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. secs. 155-155l); Ley Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. sees. 467-474); Jusino et als. v. Walgreens, 155 D.P.R. 560 (2001.


(2) Véase Guía Revisada para la Interpretación y Aplicación de la Ley Núm. 80, Departamento del Trabajo y Recursos Humanos del Gobierno de Puerto Rico, 1996, págs. 21-23.


(3) Al aplicar la definición de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 185 et seq.) recurrimos a la norma de hermenéutica de aplicar otras leyes in pari materia. Báez García v. Cooper Labs., Inc., 120 D.P.R. 145, 155 (1987).


(4) Sin pretender ser exhaustivos, la Ley Núm. 80, supra, establece, además, que será justa causa para el despido: que el empleado siga un patrón de conducta impropia; que éste no rinda su trabajo de forma eficiente o que lo haga tardíamente, de forma negligente o en contravención a las normas de calidad del producto del establecimiento; que el empleado viola reiteradamente las normas de conducta del establecimiento que le hayan sido suministradas oportunamente; que las operacio-nes del establecimiento cierren temporera, parcial o totalmente. “No se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del establecimiento.” 29 L.P.R.A. sec. 185b.


(5) Reiteramos que, contrario a la Age Discrimination Employment Act (A.D.E.A., por sus siglas en inglés), según la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.), el patrono debe rebatir la presunción de discrimen me-diante preponderancia de la prueba. No basta con articular una explicación razona-ble para el despido. Jusino et als. v. Walgreens, supra; Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 53 (1983).


(6) Todas las cartas de despido estaban fechadas 10 de diciembre de 1993.


(7) Apéndice, págs. 315-319.


(8) Apéndice, pág. 377. Cabe señalar que uno de los peritos de los peticionarios, el Sr. José Edgardo Mendoza Rivera, contador público autorizado, testificó que Mo-linos de Puerto Rico gozaba de una situación financiera saludable y que es una empresa mucho más grande que sus competidoras. Sin embargo, el mero hecho de que goce de una situación financiera saludable no obsta para que pretenda aumentar su competitividad y sus ganancias de acuerdo con las tendencias del mercado. Trans-cripción, pág. 184.


(9) Además, se eliminó el primer turno de producción de alimento, el segundo turno de despacho de almacén y el tercer turno de mantenimiento.


(10) Transcripción de evidencia, 18 de mayo de 1998, pág. 78.


(11) Apéndice, pág. 485.


(12) Apéndice, págs. 1158-1170.


(13) Transcripción, pág. 58.


(14) Alegato de la parte recurrida, 30 de abril de 2001, pág. 9.


(15) Transcripción, pág. 76.


(16) Al momento de los despidos, el señor Lockwood tenía cincuenta y dos años y el ingeniero Betancourt tenía treinta y un años. Apéndice, pág. 1160. Sin embargo, la consideración de las edades de los señores Lockwood y Betancourt resulta inmaterial para la solución de la presente controversia, ya que no hubo una sustitución.